Citation Nr: 9930561	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Department of Veterans' Appeals (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1. The Board in July 1989 denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder.  The veteran did not file a Motion for 
Reconsideration with the Board or a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.

2. The evidence received since July 1989 bears directly and 
substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly 
the merits of the claim.

3. There is no competent medical evidence of a nexus between 
the veteran's current bipolar disorder and any event or 
occurrence in service.


CONCLUSIONS OF LAW

1. The Board's July 1989 decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2. Evidence received subsequent to the Board's July 1989 
decision is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
a psychiatric disorder have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3. The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO has 
complied fully with the Board's May 1998 Remand, in which all 
records of psychiatric treatment or hospitalization of the 
veteran subsequent to January 1988 were requested from the 
Marion, Illinois VAMC.  These records are currently on file 
and have been considered by the Board in reaching the present 
decision.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The Board denied the veteran's claim 
in July 1989 on the basis that the record did not show (1) 
the existence during service of a psychiatric disorder or (2) 
a nexus between the current disorder and any incident or 
incurrence in service.  At that time, the Board considered 
service medical and personnel records; a medical report from 
Dr. K. S. Goldstein, dated in April 1985; numerous VA 
outpatient and private psychological records from 1987 and 
1988; statements dated in 1988 from both the veteran's 
sister, Mildred Wisely, and a lifelong friend, Ronald Tucker; 
and the transcript of a hearing before a rating board in 
December 1988.  

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the veteran 
did not file a Motion for Reconsideration of the Board's July 
1989 decision, nor did he appeal the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  Therefore, the Board's July 1989 decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  

Pertinent evidence associated with the claims file since the 
Board's July 1989 decision includes (1) a Social Security 
Administration decision of May 1992, in which the veteran was 
granted benefits; (2) a January 1953 clinical record from the 
Marion, Illinois VAMC; (3) a statement from the veteran, 
dated in January 1995; (4) the transcript of a March 1998 
Travel Board hearing, in which the veteran describes 
recurrent and chronic problems with a psychiatric disorder 
since 1952; and (5) outpatient treatment reports from the 
Marion, Illinois VAMC, dating from March 1996 to June 1998.  
This evidence submitted since the Board's July 1989 decision 
bears directly and substantially upon the specific matter 
under consideration, and was not considered by the Board when 
it made its decision.  Moreover, it is so significant that it 
must be considered to decide fairly the merits of this claim.  
The evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  Under 38 U.S.C.A. § 5107(a), a VA claimant 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from March 1952 to February 1956.  His 
service records reflect that he had no psychiatric disorders 
at the time of his enlistment examination or at the time of 
his examination for foreign duty, dated in April 1954.  
Further, his medical records do not reveal any complaints of, 
treatment for, or diagnosis of any nervous disorder or any 
reference to a "black out" or carbon dioxide overdose.  
Moreover, the veteran's separation examination demonstrates 
no psychiatric abnormalities or complaints.

Post service medical records are negative for a psychiatric 
disorder until April 1985, when the veteran was evaluated by 
Dr. K. S.  The primary diagnosis was severe depressive 
illness, the onset of which coincided with the termination of 
the veteran's employment in October 1984.  Numerous 
subsequent VA outpatient and private and private 
psychological records from 1987 and1988 show continued 
treatment of the veteran for disorders including bipolar 
disorder, manic type.  From August 1996 to June 1998, the 
veteran was treated for bipolar disorder, characterized as 
being in remission, at the Marion, Illinois VAMC.

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for a psychiatric disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  The first element of 
a well grounded claim has been established - the veteran has 
demonstrated that he currently suffers from a psychiatric 
disorder.  However, there is no competent medical evidence 
which provides a nexus, as reflected by medical diagnosis or 
opinion, between the veteran's bipolar disorder and naval 
service, including the experiment for which he volunteered 
during service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  Accordingly, the Board must deny the veteran's 
claim of service connection for a psychiatric disorder as not 
well grounded.

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.  Further, in documents provided from the RO, the 
veteran has been advised of the type of information he needed 
to submit to well ground the claim.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a psychiatric disorder 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

